Name: Commission Regulation (EC) No 1430/2003 of 11 August 2003 revising the maximum amount for the B production levy and amending the minimum price for B beet in the sugar sector for the 2003/04 marketing year
 Type: Regulation
 Subject Matter: beverages and sugar;  prices;  plant product;  EU finance
 Date Published: nan

 Important legal notice|32003R1430Commission Regulation (EC) No 1430/2003 of 11 August 2003 revising the maximum amount for the B production levy and amending the minimum price for B beet in the sugar sector for the 2003/04 marketing year Official Journal L 203 , 12/08/2003 P. 0015 - 0015Commission Regulation (EC) No 1430/2003of 11 August 2003revising the maximum amount for the B production levy and amending the minimum price for B beet in the sugar sector for the 2003/04 marketing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1260/2001 of 19 June 2001 on the common organisation of the markets in the sugar sector(1), as amended by Commission Regulation (EC) No 680/2002(2), and in particular the second and third indents of Article 15(8) thereof,Whereas:(1) Article 15(3) and (4) of Regulation (EC) No 1260/2001 provide that the losses resulting from the obligation to export surpluses of Community sugar are to be covered, within certain limits, by production levies on the production of A and B sugar, of A and B isoglucose and of inulin syrup A and B.(2) Article 15(5) of Regulation (EC) No 1260/2001 provides that, where the receipts expected from the basic production levy and the B levy, which must not exceed 2 % and 30 %, respectively, of the intervention price for white sugar for that marketing year, may well fail to cover the foreseeable total loss for the current marketing year, the maximum percentage of the B levy is to be adjusted to the extent necessary to cover the said total loss but without exceeding 37,5 %.(3) According to the provisional data currently available, the receipts, before adjustment, of the levies to be collected in respect of the 2003/04 marketing year are likely to be below the equivalent of the average loss multiplied by the exportable surplus. The maximum amount of the B levy for 2003/04 should therefore be raised to 37,5 % of the intervention price for the white sugar concerned.(4) Article 4(1)(b) of Regulation (EC) No 1260/2001 fixes the minimum price for B beet at EUR 32,42 per tonne, subject to Article 15(5) of that Regulation, which provides for the corresponding adjustment of the price for B beet in the event of adjustment of the maximum amount of the B levy.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Sugar,HAS ADOPTED THIS REGULATION:Article 1For the 2003/04 marketing year, the maximum amount of the B levy referred to in the first indent of Article 15(4) of Regulation (EC) No 1260/2001 shall be increased to 37,5 % of the intervention price for white sugar.Article 2For the 2003/04 marketing year, the minimum price for B beet referred to in Article 4(1)(b) of Regulation (EC) No 1260/2001 shall be fixed, in accordance with Article 15(5) of that Regulation, at EUR 28,84 per tonne.Article 3This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 August 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 178, 30.6.2001, p. 1.(2) OJ L 104, 20.4.2002, p. 26.